COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-18-00650-CV
Trial Court Cause
Number:                    681719-0101Z
Style:                     In re Commitment of Bradley James Manuel


Date motion filed*:        July 25, 2019
Type of motion:            Motion for En Banc Reconsideration
Party filing motion:
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau, Hightower, and
Countiss.

Goodman, J., dissenting from the denial of en banc reconsideration

Date: February 13, 2020